Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      Detailed Action

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


     Claim(s) 1, 8, 9  and 23  is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Kwon KR-2016-0038405.

    With respect to claim 1, Kwon teaches a processor (network 50) comprising: one or more circuits to use one or more neural networks (ANN- page 4,  9th para.; see also par. 7 paras. 1 and 2) for applying one or more features from a first image to a second image (page 3, para. 7), at least in part on  a location of one or more objects within the second image to which the features are applied. 
     Furthermore, Kwon teaches  the first and second images may be acquired by medical devices of different modalities (see page 1, last eleven lines). 
Kwon teaches determining a matching function based on the error between a transform  set and a second feature set.  The matching function is determined form the matching of the first and second image.  At page 2  in the second paragraph, it states that the matching function (including at least a second feature set) is applied to  the first or second image.  

     With respect to claim 8, Kwon teaches one or more medical tissue as objects. See page 3 at paragraphs 3 and 12. The first image is for the same object using a first image acquisition and the same object detects the object using a second image acquisition. 

    With respect to claim 9, Kwon teaches a system (image medical device 1) comprising: a processor (network 50) comprising: one or more circuits to use one or more neural networks (ANN- page 3 9th para. - see also pg. 6 paras. 1 and 2) for applying one or more features from a first image to a second image (page 3, para. 7), at least in part on  a location of one or more objects within the second image to which the features are applied. 
     With respect to claim 23, Kwon teaches a processor  via network 50 for performing a method comprising:  one or more circuits to use one or more neural networks (ANN- page 3 9th para.; see also par 6 paras. 1 and 2) for applying one or more features from a first image to a second image (page 3, para. 7), at least in part on  a location of one or more objects within the second image to which the features are applied. 
      Kwon teaches  the first and second images may be acquired by medical devices of different modalities (see page 1, last eleven lines). 
Kwon teaches determining a matching function based on the error between a transform  set and a second feature set.  The matching function is determined form the matching of the first and second image.  At page 2  in the second paragraph, it states that the matching function (including at least a second feature set) is applied to  the first or second image.  


                                    Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

     Claim(s) 16,  21 and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Izadyyazdanabadi (WIPO- 2020/159935) .
     With respect to claim 16, Izadyyazdanabadi teaches a machine readable medium, see para. 32, having stored instructions for causing the processor to use one or more Convolution Neural Networks to apply one or more features from a first image (see para. 27, lines 3-4) to a second image (para. 27, lines 6-9) at least in part on a location of one or more objects (medical tissue – para. 27, lines 9-12) within the second image which at least one feature. 

     With respect to claims 21 and 29, paragraph 27 of Iza teaches feature attributes of multiple objects are obtained in first and second images wherein the first and second images are taken by different image acquisition devices and do not share the same features. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 2, 4,  5, 10 -14, 24 and 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (KR-2016-0038405) in view of Izadyyazdanabadi (WIPO- 2020/159935) [hereinafter Iza].

     With respect to claims 2, 10 and 24,  Kwon teaches all of the subject matter upon which the claim depends except for the  use of the style encoder.

     Izadyyazdanabadi  teaches a first output comprising information about one or more features, see page 6,  para. 27, lines 1-3 which is generated by an encoder for receiving first and second inputs. Izadyyazdanabadi teaches a second output (histopathology slide tissue of a second object), page 7, lines 1-10 which is generated by an encoder.
     Izadyyazdanabadi does not specifically call the encoders a style encoder or content encoder.

   Izadyyazdanabadi teaches image decoding for generating a third image, see  para. 27, lines 8-10 based on first and second output wherein the third output contains features of the first and second image.

     While Izadyyazdanabadi does not specifically refer to its encoders as style encoders or content encoders, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to give it any name pursuant with the function of  encoding first and second images and encoding the content of the image is specifically taught by Iza.

    It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention,  to use or modify one type of neural network, as set forth by Kwon,  for that of Izadyyazdanabadi for the purpose of encoding first and second image data and content of that data as claimed. 

     With respect to claims 4 and 11, Kwon teaches using a first encoder 51 for the first image, see page 6, para. 8. Kwon teaches generation of a second image via second encoder 52 and generates a first output  to device 40 at least in part on a product of the first and second code, see page 6, para. 9.
     
     With respect to claim 5, Kwon teaches  combining a first code with a bias value (W11 – W14) or (W21- W22).

     With respect to claims 12 and 13, Kwon teaches encoding the first and second images, see page 6 para. 8.
     With respect to claim 14, Kwon teaches  using  Artificial Neural Network and backpropagation (via learning system 40) for setting loss values regarding the third image features applied to the one or more objects. See page 6 paragraphs 10-12.
What is not specifically taught is  the Generative Adversarial Network as claimed. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to replace one type of neural network with that of a different type for the purpose of using back propagation for minimizing losses in order to more accurately depict the features of objects in the image being classified.

     Izadyyazdanabadi  teaches a first output comprising information about one or more features, see page 6,  para. 27, lines 1-3 which is generated by an encoder for receiving first and second inputs. Iza teaches a second output (histopathology slide tissue of a second object), page 7, lines 1-10 which is generated by an encoder.

     Izadyyazdanabadi does not specifically call the encoders a style encoder or content encoder
     Izadyyazdanabadi teaches image decoding for generating a third image, see  para. 27, lines 8-10 based on first and second output wherein the third output contains features of the first and second image.

     While Izadyyazdanabadi does not specifically refer to its encoders as style encoders or content encoders, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to give it any name pursuant with the function of  encoding first and second images and encoding the content of the image is specifically taught by Izadyyazdanabadi.

    It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention,  to use or modify one type of neural network, as set forth by Kwon,  for that of Izadyyazdanabadi for the purpose of encoding first and second image data and content of that data as claimed. 

     With respect to claim 25,  Kwon teaches  first and second output wherein the third output contains features of the first and second image, see para. 27, lines 8-10.

Claim Rejections - 35 USC § 103

Claims 3  and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Izadyyazdanabadi further in view of Vorontsov (CN-202010219635).

     With respect to claims 3 and 26, Kwon in view of Izadyyazdanabadi teaches all of the subject matter upon which the claim depends except for neural networks having residual blocks.  

     Vorontsov teaches using neural networks  and that neural networks can be used for encoding and decoding.  Vorontsov further teaches  the encoding and decoding of residual blocks of unique features, see page 3, para. 2.  The blocks constitute image data which has been segmented.
    Since Kwon, Izadyyazdanabadi and Vorontsov use neural networks for encoding image data, the purpose of using the neural network for encoding and/or decoding of residual blocks, would have been recognized by Kwon in view of Izadyyazdanabadi as set forth by Vorontsov, see the Abstract and para. 3, 2nd full para. 

Claim Rejections - 35 USC § 103
Claims 6, 7 and  30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Chen (2020/00286273).
     Kwon teaches all of the subject matter upon which the claim depends. Kwon teaches feature vectors  for objects in first and second images  but makes no references specifically to style of the object.

      With respect to claims 6 and 30, Chen teaches a style associated with images which includes objects, see   figure 1 and paragraphs, 4, 6 and 34.

   Chen also teaches neural networks  and identifying features in multiple images. Since Kwon and Chen are both directed to the use of neural networks and identifying features of objects in images the purpose of  identifying styles would have been contemplated by Kwon as set forth by Chen.  
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply coefficients or weights to values associated with one or more objects for the purpose of accentuating the object  for the purpose as set forth by Chen.
     With respect to claim 7,  Chen teaches untrained neural networks, see para. 34 of Chen. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute one form of a neural network yielding greater results for its application than that of anther for the purpose of using unsupervised learning to identify content and styles of features to be extracted in images. 

     Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Izadyyazdanabadi in view of Chen.
Kwon in view of Izadyyazdanabadi teaches all of the subject matter  of claim 10 upon which the claim depends,   including the use of neural networks.  What is not specifically discussed by Kwon and Izadyyazdanabadi is the use of untrained neural networks.  Chen teaches untrained neural networks, see para. 34 of Chen.  The examiner contends that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute one form of a neural network yielding greater results for its application than that of anther for the purpose of using unsupervised learning to identify content and styles of features to be extracted in images. 

Claim Rejections - 35 USC § 103
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izadyyazdanabadi.
   Izadyyazdanabadi teaches a first output comprising information about one or more features, see page 6,  para. 27, lines 1-3 which is generated by an encoder for receiving first and second inputs. Izadyyazdanabadi teaches a second output (histopathology slide tissue of a second object), page 7, lines 1-10 which is generated by an encoder.

     Izadyyazdanabadi does not specifically call the encoders a style encoder or content encoder.
     Izadyyazdanabadi teaches image decoding for generating a third image, see  para. 27, lines 8-10 based on first and second output wherein the third output contains features of the first and second image.

     While Izadyyazdanabadi does not specifically refer to its encoders as style encoders or content encoders, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to give it any name pursuant with the function of  encoding first and second images and encoding the content of the image is specifically taught by Izadyyazdanabadi.
    It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention,  to use or modify the neural network, for the purpose of encoding first and second image data and content of that data as claimed. 


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izadyyazdanabadi  in view of Chen.
     Izadyyazdanabadi teaches the use of pre-trained Convolution Neural Network  but does not teach unsupervised. 
    Chen teaches self learning unsupervised neural networks, at para. 34.
   Chen also teaches neural networks  and identifying features in multiple images. Since  Izadyyazdanabadi and Chen are both directed to the use of neural networks and identifying features of objects in images the purpose of  identifying styles would have been contemplated by Iza as set forth by Chen.  
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply coefficients or weights to values associated with one or more objects for the purpose of accentuating the object  for the purpose as set forth by Chen.
                   Claims Objected As Containing Allowable Matter

     Claims 18-20, 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




                                                 Examiner’s Remarks
     At page  8 of the arguments, applicant argues that Kwon fails to describe one or more neural networks to apply to one or more features form a first image to a second based on a location.  Applicant’s specification appears to be generically directed to taking features of one image, performing a transformation using a neural network and applying the transform to different images.  This is what is discussed within the Kwon reference. 
     The examiner does not disagree with the analysis of image matching, as  provided with regard to the Kwon reference. 
      However,  at least claim 1 is extremely generic to most image conversion processes in which similarities are sought between a base image and a different one. 

     Kwon teaches  the first and second images may be acquired by medical devices of different modalities (see page 1, last eleven lines).   Kwon teaches determining a matching function based on the error between a transform  set and a second feature set.  The matching function is determined form the matching of the first and second image.  At page 2  in the second paragraph, it states that the matching function (including at least a second feature set) is applied to  the first or second image.  Therefore, similar features of images of different modalities are extracted. A matching function is developed using a transformed feature set between first and second images. Kwon teaches  determining  a matching function based on the error between the transform set and the second feature set (page 1, lines 20-36). Kwon further teaches, the matching step may include determining a matching function based on the error between the transform set and the second feature set, and applying the determined matching function to the first image or the second image. (See page 2, first full para.). Therefore, features of the first image, applied to the matching function, may  be applied to the second image. 

    As to claims 9 and 23, applicant argues that the claims are allowed for the same reasons as to claim 1.   However, the examiner respectfully disagrees for at least the reasons advanced in the argument to claim 1 above. 

    As to claim 8, applicant argues that every element of claim 8 is set forth in claim 1 and is therefore allowed.   The examiner contends that claim 8 is rejected for the same reasons as claim 1. The arguments presented in the response to claim 8 are reiterated here in response to  the arguments to claim 1. 

      As to claim 16, applicant argues that Izadyyazdanabadi  is not directed to a neural network (page 10, lines 9-10).  The examiner respectfully disagrees. Izadyyazdanabadi teaches the use of neural networks, see paragraphs, 11, 13, 16, 53, 55, 61 and 69, for the purpose of applying one or more image features.  Particularly, Izadyyazdanabadi teaches  “… generating a first plurality of features … of content of the  first image using… pre-trained convolution neural networks…”  Izadyyazdanabadi teaches the first plurality of features are applied to second features indicative of style of a second image. With regard to the application done at least on location, paragraph 146 of the specification, refers to  the location of a vehicle that appears on a map. Similarly, Izadyyazdanabadi teaches   a tumor on a brain image, see  paragraphs 23-26,  wherein  first images  are of the brain and second images of specific tumors of the brain. Therefore, claim 16 is broad and reads on Izadyyazdanabadi.

     With regard to arguments found on page 11 directed to claim  21, applicant contends the claims are allowed for the same reasons as claim 16. The examiner respectfully disagrees. Claim 21 is broad and the teaching of Izadyyazdanabadi  at para 27, as well as paragraphs 23-26 suggests that the features are extracted  at the same or similar locations, namely the image portion of the brain with the tumor. 

     With respect to claim 29, applicant argues that  Izadyyazdanabadi  does not teach one or more neural networks.  However, see  paragraphs 11, 13, 16, 27,  53, 55, 61 and 69, for  applying neural networks to one or more the purpose of applying one or more image features from a first image to a second image.  Izadyyazdanabadi teaches the first plurality of features are applied to second features indicative of style of a second image. With regard to the application done at least on location, paragraph 146 of the specification, refers to  the location of a vehicle that appears on a map. Similarly, Izadyyazdanabadi teaches   a tumor on a brain image, see  paragraphs 23-26,  wherein  first images  are of the brain and second images of specific tumors of the brain. Therefore, claim 16 is broad and reads on Izadyyazdanabadi.
   As to section VI at page 11, applicant argues that the examiner must show legal determination sought to be provided, namely clear articulation of the reasons why the invention would have been obvious.  The issue appears to be the use of  the term  “style encoder” and the allegation that the examiner has not provided prima facie case of obviousness.  The applicant, at this section of the arguments, has not set forth a persuasive argument as to why the encoder identified  in paragraphs 7 and  27 of Izadyyazdanabadi  does not read on the functionality of the encoders as recited in the claim.  The arguments in section VI do not contest the  examiner’s reasons provided for obviousness but rather, applicant merely concludes that  a case for obviousness has not been made without specific  arguments showing any alleged errors. 

   As to Section A of the arguments, the arguments in this section have been previously advanced with respect to claims, 9, 16 and 23.

     With respect to claims 3 and 26, the rejection with Kwon has been disputed. The applicant contends the rejection over Kwon in view of Izadyyazdanabadi  is improper for failing to show one or more neural networks. However, Kwon and Izadyyazdanabadi clearly shown neural networks as set forth in the response to claims 1 and 23 argued  earlier in the Examiner’s Remarks.

     With respect to arguments directed to claims 6, 7 and 30, applicant argues that one or more neural networks are not taught by Kwon. The examiner respectfully disagrees as set forth in the response to claims 1 and 23 above. Applicant further argues that Chen does not teach applying one or more features of a first image to a second.
Chen was relied upon  for the specific style of objects as claimed.  Examiner’s arguments presented in response to the one or more features of a first image to a second, have been set forth in the arguments to claims 1 and 23.

     With respect to arguments directed to claim 15,  applicant argues that the one or more features of a first image to a second regarding the location, is not taught by Kwon nor Izadyyazdanabadi. The examiner respectfully disagrees as set forth in the response to claims 1 and 23. Furthermore, applicant contents Chen  does not address the deficiencies of Kwon or Izadyyazdanbadi. However, Chen was relied upon for the teaching of the untrained neural network. Chen provides the motivation for the use of such networks while Kwon and Izadyyazdanabadi were directed to generic neural networks. 

    With respect to claim 17, applicant contends that Izadyyazdanbadi fails to teach neural networks for obtaining features from one image to a second image at least in part on a location. This is argument has been presented and addressed by the examiner. 

    With regard to claim 22, applicant contends that the claim depends from claims 16 and is allowed for the same reasons to claim 16. The examiner respectfully disagrees. Izadyyazdanbadi teaches the neural network as claimed as set forth in the rejection and remarks provided for claim 16.    Furthermore, Chen was relied upon to teach unsupervised neural networks and the motivation for the rejection in view of Chen has been provided in the office action. 

     Claims 18-20, 27 and 28 have been indicated as containing allowable subject matter. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664